***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. AVERY CORPREW
                 (AC 41112)
                 (AC 41154)
                        Elgo, Bright and Devlin, Js.

                                  Syllabus

The defendant, who, in two separate cases, previously had been convicted
   on guilty pleas of two counts of the sale of a narcotic substance, appealed
   to this court from the judgments of the trial court denying his motions
   to correct an illegal sentence. The trial court sentenced the defendant
   in each case to five years of incarceration followed by seven years of
   special parole, to be served concurrently. Thereafter, the defendant filed
   motions to correct an illegal sentence, alleging that his sentences were
   illegal because they included a period of special parole, which is not a
   definite sentence. The trial court denied his motions and the defendant
   filed separate appeals to this court, which, sua sponte, consolidated
   the appeals. On appeal, the defendant claimed that his sentences were
   prohibited because special parole is not a definite sentence. Held that
   the trial court properly denied the defendant’s motions to correct an
   illegal sentence: the combination of the defendant’s period of incarcera-
   tion of five years followed by a period of seven years of special parole
   totaled twelve years, which did not exceed the maximum sentence of
   incarceration of twenty years for each conviction of the sale of a narcotic
   substance pursuant to statute ([Rev. to 2013] § 21a-278 [b]), and, accord-
   ingly, the defendant’s sentences were explicitly authorized by statute
   and were not illegal.
      Argued October 25, 2019—officially released February 4, 2020

                            Procedural History

   Information, in the first case, charging the defendant
with the crimes of sale of a narcotic substance and
possession of narcotics, and information, in the second
case, charging the defendant with the crimes of sale
of a narcotic substance and possession of narcotics,
brought to the Superior Court in the judicial district of
New Britain, geographical area number fifteen, where
the defendant was presented to the court, Alexander,
J., on a plea of guilty in each case to sale of a narcotic
substance; thereafter, the state entered a nolle prosequi
in each case as to the count of possession of narcotics
and the court rendered judgments in accordance with
the pleas; subsequently, the court denied the defen-
dant’s motions to correct an illegal sentence, and the
defendant filed separate appeals with this court, which
consolidated the appeals. Affirmed.
  Avery Corprew, self-represented, the appellant
(defendant).
   Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Brian W. Preleski, state’s
attorney, Christian Watson, supervisory assistant
state’s attorney, and Mary Rose Palmese, supervisory
assistant state’s attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Avery Corprew,
appeals from the judgments of the trial court denying
his motions to correct an illegal sentence.1 On appeal,
the defendant claims that the trial court improperly
concluded that the sentences imposed on him for a
term of incarceration followed by a period of special
parole were authorized by statute and, thus, were not
illegal. We affirm the judgments of the trial court.
  The following procedural history is relevant to the
defendant’s claim on appeal. On September 16, 2015,
the defendant pleaded guilty in each of two separate
cases to a single count of sale of a narcotic substance
in violation of General Statutes (Rev. to 2013) § 21a-
278 (b). He was sentenced on each count to five years
of incarceration, followed by seven years of special
parole, to be served concurrently.
   On June 15, 2017, the defendant, in each case, filed
a motion to correct an illegal sentence pursuant to
Practice Book § 43-22, in which he argued that his sen-
tence was illegal because it included a period of special
parole, which is not a definite sentence, as required by
statute. The court held a hearing on the defendant’s
motions on October 2, 2017. In a memorandum of deci-
sion issued on October 17, 2017, the court denied the
defendant’s motions, concluding that the imposition of
special parole was statutorily authorized, and, there-
fore, that the defendant’s sentences were not illegal.
These appeals, which have been consolidated,
followed.
  On appeal, the defendant asserts the same argument
that he raised in his motions to correct an illegal sen-
tence—that his sentences of five years of incarceration
followed by seven years of special parole are prohibited
by statute because special parole is not a definite term
of imprisonment, as required under General Statutes
§ 53a-35a.2 This court’s decision in State v. Farrar, 186
Conn. App. 220, 199 A.3d 97 (2018), is dispositive of
the defendant’s claim on appeal. In rejecting Farrar’s
claim that the term of special parole imposed on him
was illegal because it is not a definite term of imprison-
ment as required under § 53a-35a, this court concluded
that ‘‘special parole is a status duly authorized by Gen-
eral Statutes [Rev. to 2013] § 53a-28 (b).3 . . . [General
Statutes (Rev. to 2013) § ] 53a-28 (b) (9) and [General
Statutes §] 54-128 (c) explicitly authorize a defendant
to be sentenced to a term of imprisonment followed by
a period of special parole, provided that the combined
term of the period of imprisonment and special parole
do not exceed the statutory maximum for the crime for
which the defendant was convicted.’’ (Footnote added
and omitted.) Id., 223. Because the combined terms of
imprisonment and special parole imposed on Farrar did
not exceed the maximum sentence of incarceration for
the crime of which he was convicted, this court con-
cluded that his sentence was explicitly authorized by
statute and did not constitute an illegal sentence. Id.,
222, 223–24.
   Here, in each case, the defendant received a definite
period of incarceration of five years followed by a
period of seven years of special parole. Because the
combination of those terms, twelve years, does not
exceed the maximum sentence of incarceration of
twenty years for the defendant’s conviction of sale of
a narcotic substance in each case pursuant to General
Statutes (Rev. to 2013) § 21a-278 (b),4 the defendant’s
sentences were explicitly authorized by statute and
therefore were not illegal. Accordingly, the trial court
properly denied the defendant’s motions to correct an
illegal sentence.
      The judgments are affirmed.
  1
     Although the defendant filed two appeals in this matter, they were consol-
idated for briefing purposes.
   2
     General Statutes § 53a-35a provides in relevant part: ‘‘For any felony
committed on or after July 1, 1981, the sentence of imprisonment shall be
a definite sentence and, unless the section of the general statutes that defines
or provides the penalty for the crime specifically provides otherwise, the
term shall be fixed by the court . . . .’’
   3
     General Statutes (Rev. to 2013) § 53a-28 (b) provides in relevant part:
‘‘Except as provided in section 53a-46a, when a person is convicted of an
offense, the court shall impose one of the following sentences . . . (9) a
term of imprisonment and a period of special parole as provided in section
54-125e.’’
   Pursuant to General Statutes § 54-128 (c), ‘‘[t]he total length of the term
of incarceration and term of special parole combined shall not exceed the
maximum sentence of incarceration authorized for the offense for which the
person was convicted.’’ See also General Statutes (Rev. to 2013) § 54-125e.
   4
     General Statutes (Rev. to 2013) § 21a-278 (b) provides in relevant part:
‘‘Any person who manufactures, distributes, sells, prescribes, dispenses,
compounds, transports with the intent to sell or dispense, possesses with
the intent to sell or dispense, offers, gives or administers to another person
any narcotic substance, hallucinogenic substance other than marijuana,
amphetamine-type substance, or one kilogram or more of a cannabis-type
substance, except as authorized in this chapter, and who is not, at the
time of such action, a drug-dependent person, for a first offense shall be
imprisoned not less than five years or more than twenty years; and for each
subsequent offense shall be imprisoned not less than ten years or more than
twenty-five years. . . .’’